 1   MICHAEL D. HAIGHT, ESQ.
     Nevada Bar No. 5654
 2
     ANDREW B. BARTON, ESQ.
 3   Nevada Bar No. 12692
     HENNESS & HAIGHT
 4   8972 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 5
     Telephone: (702) 862-8200
 6   Facsimile: (702) 862-8204
     andrew@hennessandhaight.com
 7   Attorneys for Plaintiff
 8
                              UNITED STATES DISTRICT COURT
 9

10                                  DISTRICT OF NEVADA

11   ALAN D. BROWN,
12                     Plaintiff,                  Case No.: 2:18-cv-02169-RFB-VCF
13
     vs.
14
     TRACTEL INC.; DOE EMPLOYEES I
15   through X; ROE MANUFACTURERS I
16
     through X; ROE DISTRIBUTORS I through
     X; ROE RETAILERS I through X; and ROE
17   SERVICERS I through X, inclusive,

18                    Defendants.
19

20             STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE
                           FIRST AMENDED COMPLAINT
21
           Plaintiff ALAN BROWN, by and through his counsel of record, MICHAEL D. HAIGHT,
22

23   ESQ. and ANDREW B. BARTON, ESQ., of the law firm of HENNESS & HAIGHT, and

24   Defendant TRACTEL, INC., by and through its counsel of record, JOEL D. ODOU, ESQ.,
25
     BROOKE A. BOHLKE, ESQ. and DANIELLE A. OTERO, ESQ., of the law firm of WOOD,
26
     SMITH, HENNING & BERMAN, hereby stipulate and agree that the Plaintiff be allowed to
27
     ///
28




                                              1
 1   amend his complaint on file herein to rename Defendant ROE RETAILER I as B.C. WIRE ROPE
 2
     AND RIGGING, INC.
 3
           A copy of the proposed First Amended Complaint is attached hereto as Exhibit “1”.
 4
      DATED this 14th day of January, 2019.           DATED this 14th day of January, 2019.
 5

 6     HENNESS & HAIGHT                                WOOD, SMITH, HENNING &
                                                       BERMAN
 7
        /s/ Andrew B. Barton                             /s/ Brooke A. Bohlke
 8
       MICHAEL D. HAIGHT, ESQ.                         JOEL D. ODOU, ESQ.
 9     Nevada Bar No. 5654                             Nevada Bar No. 7468
       ANDREW B. BARTON, ESQ.                          BROOKE A. BOHLKE, ESQ.
10     Nevada Bar No. 12692                            Nevada Bar No. 9374
       8972 Spanish Ridge Avenue                       DANIELLE A. OTERO, ESQ.
11
       Las Vegas, Nevada 89148                         Nevada Bar No. 14253
12
       Attorneys for Plaintiff                         2881 Business Park Court, Suite 200
                                                       Las Vegas, Nevada 89128
13                                                     Attorneys for Defendant
14

15
           IT IS SO ORDERED:
16

17                                      _____________________________________
18
                                        UNITEDSTATES MAGISTRATE JUDGE

19                                              1-15-2019
                                        DATED: _____________________________
20

21
             IT IS HEREBY ORDERED that the First Amended Complaint must be
22           filed on or before January 22, 2019.

23

24

25

26

27

28




                                                  2
EXHIBIT 1
 1   COMP
     MICHAEL D. HAIGHT, ESQ.
 2
     Nevada Bar No. 5654
 3   ANDREW B. BARTON, ESQ.
     Nevada Bar No. 12692
 4   HENNESS & HAIGHT
     8972 Spanish Ridge Avenue
 5
     Las Vegas, Nevada 89148
 6   (702) 862-8200 Telephone
     (702) 862-8204 Facsimile
 7   andrew@hennessandhaight.com
     Attorneys for Plaintiff
 8

 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA
11   ALAN D. BROWN,
12
                           Plaintiff,                         Case No.: 2:18-cv-02169-RFB-VCF
13
     vs.
14

15
     TRACTEL INC.; B.C. WIRE ROPE AND
     RIGGING, INC.; DOE EMPLOYEES I through                    JURY DEMAND
16   X; ROE MANUFACTURERS I through X; ROE
     DISTRIBUTORS I through X; ROE RETAILERS
17   II through X; and ROE SERVICERS I through X,
     inclusive,
18

19                       Defendants.

20                         [PROPOSED] FIRST AMENDED COMPLAINT
21
            Plaintiff, ALAN D. BROWN, by and through his attorneys, MICHAEL D. HAIGHT, ESQ.
22
     and ANDREW B. BARTON, ESQ., of the law firm of HENNESS & HAIGHT, for his causes of
23
     action against Defendants, and each of them, alleges as follows:
24

25                                            THE PARTIES

26          1.      That at all times relevant to these proceedings, Plaintiff, ALAN D. BROWN, was
27
     and is a resident of Clark County, Nevada.
28




                                                      1
 1          2.      At all times relevant to these proceedings, and upon information and belief,
 2
     Defendant, TRACTEL INC. (hereinafter referred to as “TRACTEL”), is a corporation foreign to
 3
     the State of Nevada being duly organized and incorporated under the laws of the State of
 4
     Massachusetts.
 5

 6          3.      At all times relevant to these proceedings, and upon information and belief,

 7   Defendant, B.C. WIRE ROPE AND RIGGING, INC. (hereinafter referred to as “BC”), is a
 8
     domestic corporation organized and incorporated under the laws of the State of Nevada.
 9
            4.      In addition to incorporating in the State of Nevada, Defendant BC also operates
10
     two retail locations in Nevada: Elko and Las Vegas.
11

12
            5.      That the true names and capacities, whether individual, corporate, associate, or

13   otherwise of Defendants named herein, are unknown to PLAINTIFF who therefore sues said
14   Defendants by said fictitious names. PLAINTIFF is informed, believes, and thereon alleges that each
15
     of the Defendants designated as DOES and ROES are responsible in some manner for the events and
16
     happenings referred to, and caused damages proximately to PLAINTIFF as herein alleged.
17
            6.      At all times relevant to these proceedings, Defendants, DOE EMPLOYEES I through
18

19   X were employed by Defendant TRACTEL, Defendant BC, or currently unknown ROE Defendants.

20   Said DOE EMPLOYEES I through X performed actions within the course and scope of their
21
     employment, which proximately caused or contributed to the incident giving rise to this action.
22
            7.      At all times relevant to these proceedings, Defendants, ROE MANUFACTURERS
23
     I through X, are unknown corporations that in some manner were responsible for manufacturing all
24

25   or a portion of the product in question, and it was foreseeable that said products would be purchased

26   and used in Nevada and would require adequate design and construction, sufficient instructions, and
27
     proper warnings thereon and therewith.
28




                                                      2
 1          8.      At all times relevant to these proceedings, Defendants, ROE DISTRIBUTORS I
 2
     through X, are unknown corporations, that in some manner engaged in the business of marketing,
 3
     selling, distributing, and providing instruction and warnings thereon or therewith the product in
 4
     question, and it was foreseeable that said products would be purchased and used in Nevada.
 5

 6          9.      At all times relevant to these proceedings, Defendants, ROE RETAILERS II through

 7   X, are unknown corporations that in some manner were responsible for selling all or a portion of the
 8
     product in question and for providing instructions and warnings thereon or therewith. ROE
 9
     RETAILERS II though X are also responsible for providing public access to the product in question
10
     and ensuring its safety for foreseeable uses by the public.
11

12
            10.     At all times relevant to these proceedings, Defendants, ROE SERVICERS I through

13   X, are unknown corporations that in some manner engaged in the business of repairing, servicing,
14   maintaining, and providing instruction and warnings thereon or therewith the product in question.
15
            11.     PLAINTIFF will ask leave of this Court to amend his Complaint to insert the true
16
     names and capacities of DOE EMPLOYEES I through X, ROE MANUFACTURERS I through X,
17
     ROE DISTRIBUTORS I through X, ROE RETAILERS I through X, and ROE SERVICERS II
18

19   through X when the same have been ascertained and to join such Defendants in this action. At all

20   times mentioned herein, each Defendant was acting as the agent, servant, and employee of each other
21
     Defendant.
22
     ///
23
     ///
24

25   ///

26   ///
27
     ///
28




                                                       3
 1                                    JURISDICTION AND VENUE
 2
            12.     At all times relevant to these proceedings, Defendants, and each of them, utilized the
 3
     privileges, benefits, and protections of the laws of the State of Nevada and have otherwise availed
 4
     themselves to the jurisdiction of the State of Nevada by placing products into the stream of
 5

 6   commerce, which were marketed, sold, distributed, and/or used in the State of Nevada, or by

 7   otherwise establishing sufficient minimum contacts with the State of Nevada so as to submit
 8
     themselves to the jurisdiction of Nevada.
 9
            13.     Venue as to each Defendant is proper in this judicial district. Defendant TRACTEL,
10
     Defendant BC, and all DOE and ROE Defendants, distribute, market, service, and provide their
11

12
     product(s) to businesses operating in the State of Nevada.

13                                     GENERAL ALLEGATIONS
14          14.     Prior to the date at issue, September 30, 2016, Defendant TRACTEL, manufactured,
15
     sold, distributed, and/or marketed a manual lever hoist, known as a Bravo – Manual Lever Hoist, or
16
     commonly referred to as a “come-along” device (“come-along”). “Come-along” devices are used to
17
     lift and pull heavy loads. Persons using “come-along” devices rely on, among other things, the
18

19   quality and workmanship of the device to protect themselves from harm.

20          15.     Prior to the date at issue, September 30, 2016, Defendant BC sold a Tractel Bravo –
21
     Manual Lever Hoist to Plaintiff’s employer, Nevada Ready Mix.
22
            16.     On or about September 30, 2016, in Clark County, Nevada, Plaintiff, ALAN D.
23
     BROWN, was working for Nevada Ready Mix at the Lone Mountain and 215 worksite, located at
24

25   10902 West Washburn Rd., Las Vegas, NV 89166 (“property”).

26   ///
27
     ///
28




                                                      4
 1          17.      During his shift on that date, Mr. Brown was using the subject Tractel “come-along,”
 2
     purchased from Defendant BC, to replace a belt on a piece of Nevada Ready Mix equipment. He
 3
     was familiar with the operation of the “come-along” in this manner, as he had used that particular
 4
     “come-along” prior to September 30, 2016.
 5

 6          18.      As he was operating the “come-along” in a proper manner, the device malfunctioned.

 7   Specifically, the gears within the “come-along” failed to engage and instead they spun freely.
 8
            19.      Because the “come-along” failed to engage, there was no resistance to Mr. Brown
 9
     operating the pull handle, and he fell backwards, hitting his left wrist on a handrail behind him.
10
            20.      As a direct and proximate result of the “come-along” malfunctioning, Plaintiff
11

12
     sustained serious injuries, including, but not limited to, a severely fractured left wrist requiring an

13   open reduction and internal fixation.
14                                   FIRST CAUSE OF ACTION
15
                                  (NEGLIGENCE: ALL DEFENDANTS)

16          21.      Plaintiff re-alleges each and every allegation contained above as though fully set

17   forth herein.
18
            22.      Plaintiff is informed, believes, and thereon alleges that Defendants, and each of
19
     them, were responsible in some manner for the events and happenings referred to, specifically for
20
     creating and/or allowing a hazardous condition to exist with regards to the subject defective
21

22   “come-along” device, and caused damages to Plaintiff, as herein alleged.

23          23.      Plaintiff is informed, believes, and thereon alleges that Defendants, and each of them,
24
     either negligently designed, manufactured, assembled, distributed, maintained, or otherwise
25
     controlled the subject “come-along” device, and are thus, responsible for the events and happenings
26
     referred to, and caused damages proximately to Plaintiff as herein alleged.
27

28




                                                       5
 1             24.   That Defendants, and each of them, knew or should have known of the subject “com-
 2
     along” device’s malfunction potential, and failed to warn and/or protect Plaintiff, ALAN D.
 3
     BROWN, from the “come-along” device’s malfunction resulting in said incident, all in breach of
 4
     their common law and statutory duty, resulting in injuries to Plaintiff, ALAN D. BROWN.
 5

 6             25.   That as a direct and proximate result of the negligence of Defendants, and each of

 7   them, Plaintiff, ALAN D. BROWN, suffered serious, debilitating injuries, including but not limited
 8
     to injuries to his left wrist, causing general damage in an amount to be determined at trial, but which
 9
     exceeds $15,000.00.
10
               26.   That as a further direct and proximate result of the negligence of Defendants, and
11

12
     each of them, Plaintiff incurred, and will incur in the future, medical expenses in an amount to be

13   proven at the time of trial.
14             27.   That as a further direct and proximate result of the negligence of Defendants, and
15
     each of them, Plaintiff suffered injuries resulting in lost wages and diminished earning capacity both
16
     past and future.
17
               28.   That as a further direct and proximate result of the negligence of the Defendants, and
18

19   each of them, Plaintiff, ALAN D. BROWN, has suffered and continues to suffer a significant

20   deterioration in his enjoyment of life and lifestyle.
21
               29.   Plaintiff has been forced to retain the services of an attorney to prosecute this action
22
     and is entitled to reasonable attorneys’ fees and costs of the suit incurred herein.
23
                               SECOND CAUSE OF ACTION
24
               (NEGLIGENT HIRING/TRAINING/SUPERVISION: ALL DEFENDANTS)
25
               30.   Plaintiff re-alleges each and every allegation contained above as though fully set forth
26
     herein.
27

28




                                                        6
 1           31.     Defendants had a duty to exercise ordinary and reasonable care in screening, hiring,
 2
     and maintaining of their employees that were qualified and suitable to perform their duties in a
 3
     reasonable safe manner so as to protect others from unreasonable risk of harm.
 4
             32.     Defendants are required to provide their employees with proper supervision and
 5

 6   training so that their employees do not cause harm to the public.

 7           33.     Defendants breached their duty by failing to adequately screen, hire, train, and/or
 8
     supervise their employees to properly and safely design, construct, manufacture, distribute, install,
 9
     assemble, place, service, maintain, or otherwise handle the subject “come-along” device.
10
             34.     Defendants’ negligence in the screening, hiring, training, supervising, and/or
11

12
     retention of its employees was the actual and proximate cause of Plaintiff’s injuries and damages.

13           35.     That as a direct and proximate result of the negligence of Defendants, and each of
14   them, Plaintiff, ALAN D. BROWN, suffered serious, debilitating injuries, including but not limited
15
     to injuries to his left wrist, causing general damage in an amount to be determined at trial, but which
16
     exceeds $15,000.00.
17
             36.     That as a further direct and proximate result of the negligence of Defendants, and
18

19   each of them, Plaintiff incurred, and will incur in the future, medical expenses in an amount to be

20   proven at the time of trial.
21
             37.     That as a further direct and proximate result of the negligence of Defendants, and
22
     each of them, Plaintiff suffered injuries resulting in lost wages and diminished earning capacity both
23
     past and future.
24

25           38.     That as a further direct and proximate result of the negligence of the Defendants, and

26   each of them, Plaintiff, ALAN D. BROWN, has suffered and continues to suffer a significant
27
     deterioration in his enjoyment of life and lifestyle.
28




                                                        7
 1             39.   Plaintiff has been forced to retain the services of an attorney to prosecute this action
 2
     and is entitled to reasonable attorneys’ fees and costs of the suit incurred herein.
 3
                                 THIRD CAUSE OF ACTION
 4                    (STRICT PRODUCTS LIABILITY: ALL DEFENDANTS)
 5
               40.   Plaintiff re-alleges each and every allegation contained above as though fully set forth
 6
     herein.
 7
               41.   Defendants, and each of them, are strictly liable to Plaintiff for designing,
 8

 9
     manufacturing, or placing into the market, the subject defective “come-along” device or component

10   parts of the defective product that were unreasonably dangerous for their foreseeable use because of
11   the various design and/or manufacturing defects and/or the failures to warn of foreseeable product
12
     use and misuse, each of which was a proximate cause of the occurrence in question and Plaintiff’s
13
     injuries.
14

15
               42.   The product in question was defectively designed and manufactured in that it was

16   unreasonably dangerous to the public in its foreseeable use. Specifically, it was foreseeable that the

17   product could malfunction while being used in a foreseeable manner, and cause serious injury to
18
     users.
19
               43.   The product in question was defectively marketed, manufactured, sold, and/or
20
     distributed by Defendants, and each of them, with respect to their failure to warn or adequately warn
21

22   or instruct in the safe use of the subject “come-along” device, and such defect was a proximate cause

23   of the occurrence in question and Plaintiff’s injuries.
24
               44.   That as a direct and proximate result of these defects, and each of them, Plaintiff,
25
     ALAN D. BROWN, suffered serious, debilitating injuries, including but not limited to injuries to his
26
     left wrist, causing general damage in an amount to be determined at trial, but which exceed
27

28   $15,000.00.



                                                        8
 1             45.    That as a further direct and proximate result of these defects, and each of them,
 2
     Plaintiff incurred, and will incur in the future, medical expenses in an amount to be proven at the
 3
     time of trial.
 4
               46.    That as a further direct and proximate result of these defects, and each of them,
 5

 6   Plaintiff suffered injuries resulting in lost wages and diminished earning capacity both past and

 7   future.
 8
               47.    That as a further and direct and proximate result of these defects, and each of them,
 9
     Plaintiff, ALAN D. BROWN, has suffered and continues to suffer a significant deterioration in his
10
     enjoyment of life and lifestyle.
11

12
               48.    Plaintiff has been forced to retain the services of an attorney to prosecute this action

13   and is entitled to reasonable attorneys’ fees and costs of the suit incurred herein.
14                                          PRAYER FOR RELIEF
15
               WHEREFORE, Plaintiff, expressly reserving the right to amend his Complaint at the time
16
     of trial of the actions herein to include all items of damages not yet ascertained, prays for judgment
17
     against Defendants as follows:
18

19             1.     General damages in an amount in excess of $15,000;

20             2.     Damages for costs of medical care and treatment and costs incidental thereto, when
21
                      the same have been fully ascertained;
22
               3.     For damages for costs of future medical care and treatment and costs incidental
23
                      thereto, when the same have been fully ascertained;
24

25             4.     Damages for lost wages and diminished earning capacity, when the same have been

26                    fully ascertained;
27
               5.     Reasonable attorneys’ fees and costs of suit incurred herein; and
28




                                                         9
 1   6.     For such other and further relief as the Court may deem proper.
 2
     DATED this _____ day of January, 2019.
 3
                                  HENNESS & HAIGHT
 4

 5

 6
                                  MICHAEL D. HAIGHT, ESQ.
 7                                Nevada Bar No. 5654
                                  ANDREW B. BARTON, ESQ.
 8
                                  Nevada Bar No. 12692
 9
                                  8972 Spanish Ridge Avenue
                                  Las Vegas, Nevada 89148
10                                Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           10
 1                                    CERTIFICATE OF SERVICE
 2
            Pursuant to FRCP 5(b), I hereby certify that I am an employee of HENNESS AND
 3
     HAIGHT and that, on this _____ day of January, 2019, I caused the foregoing FIRST
 4
     AMENDED COMPLAINT to be served as follows:
 5

 6          [ ]      by placing a true and correct copy of the same to be deposited for mailing in the
                     U.S. Mail at Las Vegas, Nevada, enclosed in a sealed envelope upon which first
 7                   class postage was fully prepaid; and/or
 8
            [ ]      by sending it via facsimile; and/or
 9
            [ ]      by hand delivery
10
            [X]     by CM/ECF System: by transmitting via the United States District Court’s
11                  CM/ECF System to the following individuals for which such is designated on
12
                    the Service List

13   to the attorneys listed below:
14
     Joel D. Odou, Esq.
15
     Brooke A. Bohlke, Esq.
16   Danielle A. Otero, Esq.
     WOOD, SMITH, HENNING & BERMAN LLP
17   2881 Business Park Court, Suite 200
     Las Vegas, Nevada 89128-9020
18
     Attorneys for Defendant
19

20
                                           ___________________________________________
21
                                           An employee of HENNESS AND HAIGHT
22

23

24

25

26

27

28




                                                     11
